Case 1:20-cr-00586-PKC Document 24 Filed 04/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

> ee
UNITED STATES OF AMERICA [Gonsent/Propesed} ~
Order of Restitution
¥Y.
BILAL SALAJ, Docket No. 20 Cr. 586 (PKC)

Defendant.

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Olga I. Zverovich, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts

One, Two, and Three of the above two-count Information; and all other proceedings in this case,

it is hereby ORDERED that:
1, Amount of Restitution

BILAL SALAJ, the Defendant, shall pay restitution in the total amount of $952,778.00,
pursuant to 18 U.S.C. § 3663, to the victim of the offenses charged in Counts One through Three,
as set forth below, Upon advice by the United States Attorney’s Office of a change of address of
a victim, the Clerk of the Court is authorized to send payments to the new address without further
order of this Court.

A. Joint and Several Liability

Restitution ts not joint and several with other defendants or with others not named herein.

2. schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

 
Case 1:20-cr-00586-PKC Document 24 Filed 04/15/21 Page 2 of 4

earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall, in the interest of justice, pay restitution
in installments pursuant to 18 U.S.C. § 3572(d)(1) and (2) as follows:

(1) The Defendant shall commence monthly installment payments in an amount of at least
15 percent of the Defendant’s gross mcome, payable on the first day of each month, starting
immediately upon entry of this judgment or upon the Defendant’s release from prison if the
Defendant is sentenced to a term of incarceration; and

(2) While serving the term of imprisonment, the Defendant shall make installment
payments toward his restitution obligation, and may do so through the Bureau of Prisons’ (“BOP”)
Inmate Financial Responsibility Plan (TFRP”). Pursuant te BOP policy, the BOP may establish
a payment plan by evaluating the Defendant’s six-month deposit history and subtracting an amount
determined by the BOP to be used to maintain contact with family and friends. The remaining
balance may be used to determine a repayment schedule. BOP staff shall help the Defendant
develop a financial plan and shall monitor the Defendant’s progress in meeting his restitution
obligation. Any unpaid amount remaining upon release from prison will be paid in installments

of at least 15 percent of the Defendant’s gross income on the first day of each month.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his name, Social Security number, and the docket number of this case on
each check or money order. Credit card payments must be made in person at the Clerk’s Office.

Any cash payments shall be hand delivered to the Clerk’s Office using exact change, and shall not

2

 

 
Case 1:20-cr-00586-PKC Document 24 Filed 04/15/21 Page 3 of 4

be mailed. For payments by wire, the Defendant shall contact the Clerk’s Office for wiring
instructions.

The Clerk’s Office shall forward all restitution payments to the victim in this case, the
Internal Revenue Service (“IRS”), at the below address within 30 days of recetving said payments
from the Defendant:

IRS - RACS

Attn: Mail Stop 6261, Restitution

333 W. Pershing Ave.

Kansas City, MO 64108

The Clerk’s Office shali ensure that the Defendant’s name, Social Security number, and
the docket number of this case are indicated on the payment prior to forwarding the payment to
the IRS.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

45, Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

 

 
Case 1:20-cr-00586-PKC Document 24 Filed 04/15/21 Page 4 of 4

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

oy 4/9/2021

Olga I. Zverovich, AUSA DATE |
One Saint Andrew’s Plaza
New York, NY 10007
Tel.: (212) 637-2514

BILAL 4 .
By: JA Ly (5 2 CZ]
LL ; GT

By:

 

 

 

 

Bilal Salaj DATE
By:
| S/H
Sim peer Esq. DATE

  

Go le-Al

HONORABLE P. KEVIN CASTEL DATE
UNITED STATES DISTRICT JUDGE

o

 

 
